Opinion issued March 8, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00120-CV
———————————
IN RE JOHN-BAPTIST SEKUMADEAND SEKUMADE-OSIME PLLC, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
By petition
for writ of mandamus, relators John-Baptist Sekumade and Sekumade-Osime PLLC complain
that the trial judge abused her discretion by ordering them to pay monetary
sanction and holding them in contempt. We deny the petition for writ of
mandamus. 
Per Curiam
 
Panel
consists of Chief Justice Radack and Justices Higley and Brown.




[1]           Relator identifies the underlying
case as Erik Davis v. The Sekumade Law
Firm and John-Baptist Sekumade, Cause No. 2011-16071 in the 295th District
Court of Harris County, Texas, the Honorable Caroline Baker presiding.